Case 6:20-cv-00176-JCB Document 87 Filed 03/01/21 Page 1 of 1 PageID #: 10321




                                 No. 6:20-cv-00176

                    R.J. Reynolds Tobacco Company et al.,
                                    Plaintiffs,
                                        v.
               United States Food and Drug Administration et al.,
                                   Defendants.


                                     ORDER

               Before the court is plaintiffs’ second motion to extend
           postponement of the challenged rule’s effective date. Doc. 86.
           On May 8, 2020, the court granted the parties’ joint motion to
           postpone the rule for 120 days, from June 18, 2021, to October
           16, 2021. Doc. 33 at 2. The court subsequently granted a 90-
           day extension of the stay on December 2, 2020. Doc. 80. The
           court based its extension on the “equitable reasons given in
           plaintiffs’ motion” and “the reasons stated in the court’s [May
           8, 2020] order . . . postponing the effective date of the chal-
           lenged rule.” Id.
              The court orders the defendants to file a response by
           March 2, 2021 at 12:00 p.m. Because the parties have already
           thoroughly briefed the issuance of a preliminary injunction,
           defendants should provide only any new information that
           would counsel against the extension requested by plaintiffs.
                                  So ordered by the court on March 1, 2021.



                                             J. C AMPBELL B ARKER
                                           United States District Judge
